Case 5:20-cr-00014-F Document 47 Filed 07/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

-Vs- ) No. CR-20-014-F

)

JEREMIAH D. BOUZIDEN, )
)

Defendant. )

WAIVER OF JURY TRIAL
I, the undersigned defendant, having been fully advised of the charges against
me and of my rights in connection with the charges, do hereby waive those rights, including
my right to a trial by jury, and agree to enter a plea of guilty to the court as provided by
Rule 11 of the Fed. R. Crim. P.

Date: i (% pens

 

DEFENDANT

 

  

Ce ee
COUNSEL FOR GOVERNMENT

UNITED STATES DISTRICT JUDGE
